—Order, Supreme Court, New York County (Robert Lippmann, J.), entered January 12, 1993, which, in an action by plaintiff employee to enjoin defendant employer from enforcing a restrictive covenant, denied as premature defendant’s motion for a protective order setting forth a procedure for identifying and maintaining confidential business information, unanimously modified, on the law, the facts and in the exercise of discretion, to grant defendant leave to renew upon submissions specifying the documents to be protected or the contents thereof, and explaining why such documents are confidential or proprietary information in need of protection, how such are relevant and material to the discovery process, and why the protections already in place are inadequate, and otherwise affirmed, without costs.
As a result of prior proceedings, plaintiff already is effectively prohibited from disclosing information of a confidential or a proprietary nature (191 AD2d 368). Defendant now seeks an order protecting any category of information revealed during disclosure that it designates as confidential, no effort being made to specify the information in need of protection and why it will be necessary to disclose such to plaintiff in the course of disclosure, and indeed, as yet, plaintiff has not even served any discovery demands. The proper course is for defendant to seek a protective order prior to a scheduled deposition or in response to a discovery demand (see, CPLR 3122). In short, it was not an abuse of discretion for the IAS Court to deny the relief requested as premature, albeit leave to renew should have been granted, and we hereby modify specifically to provide for leave to renew in accordance with the above. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.